Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 17408431 filed on August 20, 2021.
Claims 1-20 are currently pending, and have been examined.

Claim Objections


Claim 5 is objected to because of the following informalities:
“identifying, using the processing device, … the one or more payment amount portion allotted to each first account …” should read “identifying, using the processing device, … the one or more payment amount portions allotted to each first account …” Additionally, similar language is recited in claim 15.

Drawings 



The drawings are objected to because 
In FIG. 16, item 1608, “Request Virturl Account & …” should read “Request Virtual Account & …”.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Interpretation – Intended Use
Regarding claim 4, Examiner notes that the following limitation: “The method of claim 3, … the at least one account comprises a fund for paying a payment amount portion …” is an intended use of “a fund,” and therefore carries limited patentable weight. Additionally, claim 14 recites similar language. See MPEP § 2103 (I) (C).
Regarding claim 5, Examiner notes that the following limitations: “The method of claim 3, further comprising: identifying, using the processing device, … a first fund for paying a first payment amount portion …; … allotting, using the processing device, … the at least one account further comprises a fund for paying a first payment amount portion …” are intended uses of “a first fund and a fund,” and therefore carries limited patentable weight. Additionally, claim 15 recites similar language. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to “a method” for facilitating managing of payments made using digital wallets; and claims 11-20 are directed to “a system” for facilitating managing of payments made using digital wallets. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “making payments,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps “receiving, …, payment request data …, wherein the payment request data comprises a payment amount and a … identifier associated with a …; identifying, …, the … based on the … identifier; retrieving, …, … data associated with the … based on the identifying of the …, wherein the … data comprises one or more account data associated with one or more accounts of the …; analyzing, …, the … data and the payment request data …; determining, …, an account preferability for the one or more accounts based on the analyzing; identifying, …, at least one account from the one or more accounts based on the determining of the account preferability; and authorizing, …, a transaction for the payment amount from the at least one account based on the identifying of the at least one account, wherein the payment amount is transacted from the at least one account based on the authorizing.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a communication device”, “one device”, “a digital wallet”, “a processing device”, “a storage device”, and “at least one machine learning model” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “making payments.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “making payments” using computer technology (e.g., “a processing device” and “a storage device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-10, which depend from claim 1, and dependent claims 12-20, which depend from claim 11, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “making payments” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-10, and 12-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “making payments.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “making payments.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 5 recites “identifying, using the processing device, …, wherein each account of the at least one account does not comprise a first fund for paying …” However, the specification does not provide details on what the limitations, “does not comprise a first fund” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “identifying, using the processing device, …, wherein each account of the at least one account does not comprise a first fund for paying” to be performed. Additionally, claim 15 recites similar language. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 11 recites “a communication device configured for receiving …; a processing device is configured for: identifying …; analyzing …; determining …; identifying …; authorizing …; and … the storage device is configured for retrieving …” The specification [0040] and [0096], and FIG. 2, item 204, is silent on what is the processing device structure and is silent on any connection to the structure of the computing device and the processing unit in [0139]-[0140] and FIG. 18, items 1800,1802, respectively.
Claim 13 recites “The system of claim 12, wherein the processing device is further configured for: dividing …; and allocating …” The specification [0040] and [0096], and FIG. 2, item 204, is silent on what is the processing device structure and is silent on any connection to the structure of the computing device and the processing unit in [0139]-[0140] and FIG. 18, items 1800,1802, respectively.
Claim 15 recites “The system of claim 13, wherein the processing device is further configured for: identifying …; determining …; dividing …; and allocating …” The specification [0040] and [0096], and FIG. 2, item 204, is silent on what is the processing device structure and is silent on any connection to the structure of the computing device and the processing unit in [0139]-[0140] and FIG. 18, items 1800,1802, respectively.
Claim 18 recites “The system of claim 11, wherein the processing device is further configured for: dividing …; and allocating …” The specification [0040] and [0096], and FIG. 2, item 204, is silent on what is the processing device structure and is silent on any connection to the structure of the computing device and the processing unit in [0139]-[0140] and FIG. 18, items 1800,1802, respectively.
Claim 19 recites “The system of claim 18, wherein the communication device is further configured for receiving …” 
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Unclear Scope
Claim 1 recites “receiving, …; identifying, …; retrieving, …; analyzing, …; determining, …; identifying, …; and authorizing, …, wherein the payment amount is transacted from the …” The claim is silent as to what is performing the “receiving, identifying, retrieving, analyzing, determining, identifying, authorizing, and is transacted” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “analyzing … using at least one machine learning model” The claim is silent as to what performs the “using” step and what machine learning model is being used. Therefore, the scope of the claim is unclear. Additionally, similar language is recited in claim 11. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 3 recites “The method of claim 2 further comprising: dividing, …; and allocating, …” The claim is silent as to what is performing the “dividing and allocating” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 5 recites “The method of claim 3 further comprising: identifying, …; determining, …; dividing, …; and allotting, …” The claim is silent as to what is performing the “identifying, determining, dividing, and allotting” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 8 recites “The method of claim 1 further comprising: dividing, …; and allocating, …, wherein the at least one payment amount portion is transacted from the …” The claim is silent as to what is performing the “dividing, allocating, and is transacted” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 9 recites “The method of claim 8 further comprising receiving …” The claim is silent as to what is performing the “receiving” step. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al (U. S. Patent Application Publication No. 20190362339 A1), herein referred to as Gurunathan, and in further view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli. 
Regarding claims 1 and 11, Gurunathan discloses a method for facilitating managing of payments made using digital wallets, the method comprising: receiving, using a communication device (FIG. 7, items 705, 725, and [0086]), payment request data from at least one device (FIG. 7, items 735, 740, and [0086]), wherein the payment request data comprises a payment amount and a digital wallet identifier associated with a digital wallet (FIG. 2, items 205, 210, and [0050]-[0052] and [0101];
identifying, using a processing device, the digital wallet based on the digital wallet identifier (FIG. 1, item 140, and [0050]);
retrieving, using a storage device (FIG. 1, items 106 a-n, and [0040]-[0041]), digital wallet data associated with the digital wallet based on the identifying of the digital wallet, wherein the digital wallet data comprises one or more account data associated with one or more accounts of the digital wallet (FIG. 1, item 140, and [0052]); …
determining, using the processing device (FIG. 1, item 140, and [0042]), an account preferability for the one or more accounts based on the analyzing (FIG. 6, item 606, and [0081]); …
authorizing, using the processing device (FIG. 1, item 135, and [0043]), a transaction for the payment amount from the at least one account based on the identifying of the at least one account, wherein the payment amount is transacted from the at least one account based on the authorizing (FIG. 3, items 350, 355, and [0068]) …
a system for facilitating managing of payments made using digital wallets, the system comprising: a processing device communicatively coupled with the communication device (FIG. 7, items 705, 715, 725, and [0085]-[0086]), wherein the processing device is configured for: …
Gurunathan does not specifically disclose, however, Kohli discloses analyzing, using the processing device (FIG. 3, items 302, 304, and [0081]), the digital wallet data and the payment request data using at least one machine learning model ([0024], [0036], [0075], and [0105]); …
identifying, using the processing device (FIG. 2, item 202, and [0060]), at least one account from the one or more accounts based on the determining of the account preferability ([0068]); and …
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the financial instrument decision. Based on the payment request and the retrieved financial instrumental portfolio, a determination of the recommended financial instrument can be made using a machine learning algorithm.
Regarding claims 2 and 12, Gurunathan and Kohli disclose the limitations of claims 1 and 11. Gurunathan further discloses the method of claim 1, wherein the one or more account data comprises one or more funds available in the one or more accounts, wherein the analyzing comprises comparing the one or more funds with the payment amount, wherein the account preferability comprises an account fund sufficiency of the one or more accounts, wherein the determining of the account preferability comprises determining the account fund sufficiency for the one or more accounts based on the comparing, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account fund sufficiency ([0038], [0059], [0068], and [0098]).
Regarding claims 7 and 17, Gurunathan and Kohli disclose the limitations of claims 1 and 11. Gurunathan does not specifically disclose, however, Kohli discloses the method of claim 1, wherein the one or more account data comprises one or more transaction amount restrictions for the one or more accounts, wherein the analyzing comprises analyzing the one or more transaction amount restrictions with the payment amount, wherein the determining of the account preferability is further based on the analyzing of the one or more transaction amount limitations ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the decision. Based on the payment request and the retrieved financial instrumental portfolio, a determination of the recommended financial instrument can be made based on one or measures which include rules and/or thresholds against which the financial instruments are compared in determining the recommending financial instrument.
Regarding claims 8 and 18, Gurunathan and Kohli disclose the limitations of claims 1 and 11. Gurunathan does not specifically disclose, however, Kohli discloses the method of claim 1 further comprising: dividing, using the processing device, the payment amount into at least one payment amount portion based on at least one user defined transaction amount restriction ([0025] and [0106]); and
allocating, using the processing device, the at least one payment amount portion to the at least one account based on the dividing of the payment amount, wherein the at least one payment amount potion is transacted from the at least one account based on the authorizing and the allocating ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the decision. Based on the payment request and the retrieved financial instrumental portfolio, a determination of the recommended financial instrument can be made based on one or measures which include rules and/or criteria/parameters against which the financial instruments are compared in determining the recommending financial instrument.
Regarding claims 9 and 19, Gurunathan and Kohli disclose the limitations of claims 1, 8, 11, and 18. Gurunathan does not specifically disclose, however, Kohli discloses the method of claim 8 further comprising receiving, using the communication device (FIG. 2, item 202, and [0061]), the at least one user defined transaction amount restriction associated with the at least one account from at least one user device ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the decision. Based on the payment request and the retrieved financial instrumental portfolio, a determination of the recommended financial instrument can be made based on one or measures which include rules and/or requirements against which the financial instruments are compared in determining the recommending financial instrument.
Regarding claims 10 and 20, Gurunathan and Kohli disclose the limitations of claims 1 and 11. Gurunathan further discloses the method of claim 1, wherein the one or more account data comprises one or more account parameters of the one or more accounts, wherein the payment request data comprises at least one requirement for paying the payment amount, wherein the analyzing comprises analyzing the one or more account parameters with the at least one requirement, wherein the account preferability comprises an account compatibility of the one or more accounts for making the at least one transaction, wherein the determining of the account preferability comprises determining the account compatibility for the one or more accounts, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account compatibility (FIG. 6, item 606, and [0036], [0048], [0077], and [0081]).

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al (U. S. Patent Application Publication No. 20190362339 A1), herein referred to as Gurunathan, in view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli, and in further view of Campos et al U. S. Patent Application Publication No. 20130054470 A1), herein referred to as Campos.
Regarding claims 3 and 13, Gurunathan and Kohli disclose the limitations of claims 1-2 and 11-12. Gurunathan and Kholi do not specifically disclose, however, Campos discloses the method of claim 2 further comprising: dividing, using the processing device, the payment amount into one or more payment amount portions, wherein the one or more payment amount portions are equal ([0168]); and
allocating, using the processing device (FIG. 1A, item 150, and [0168]), the one or more payment amount portions to the one or more accounts based on the dividing, wherein the comparing comprises comparing each fund of the one or more funds associated with each account of the one or more accounts with each payment amount portion of the one or more payment amount portions allotted to each account of the one or more accounts, wherein the determining of the account fund sufficiency for each account of the one or more accounts is further based on the comparing of each fund of the one or more funds associated with each account of the one or more accounts with each payment amount portion of the one or more payment amount portions allotted to each account of the one or more accounts ([0041]).
Campos discloses a system for payment via electronic wallet. It would have been obvious to one of ordinary skill in the art to include a system for payment via electronic wallet, as in Campos; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide today’s consumers with a more efficient, secure, and effective way of accessing and using their card related assets. With the continued growth in card based transactional offerings provided to consumers, many consumers are faced with the burdensome task of organizing, managing, tracking, transporting, and storing all of their credit, debit, stored-value, loyalty, and other types of merchant, vendor, and provide issued cards.
Regarding claims 4 and 14, Gurunathan and Kohli disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, and Campos disclose the limitations of claims 3 and 13.  Gurunathan and Kholi do not specifically disclose, however, Campos discloses the method of claim 3, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account fund sufficiency for each account of the one or more accounts, wherein each account of the at least one account comprises a fund for paying a payment amount portion of the one or more payment amount portions allotted to each account of the at least one account ([0045], [0089], [0139], and [0181]).
Campos discloses a system for payment via electronic wallet. It would have been obvious to one of ordinary skill in the art to include a system for payment via electronic wallet, as in Campos; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist the consumer in optimally matching a preferred financial instrument depending on the payment request, the vendor, and other parameters. The electronic transaction market is currently filled with many types of credit cards, debit cards, stored value cards, and loyalty cards, all of which may be offered by different issuers, vendors, and providers, with the consumer not knowing nor understanding what financial instrument is optimal to be used in a particular payment transaction.
Regarding claims 5 and 15, Gurunathan and Kohli disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, and Campos disclose the limitations of claims 3 and 13. Gurunathan and Kholi do not specifically disclose, however, Campos discloses the method of claim 3 further comprising: identifying, using the processing device (FIG. 1A, item 150, and [0021] and [0026]), at least one first account of the one or more accounts based on the determining of the account fund sufficiency for each account of the one or more accounts, wherein each account of the at least one account does not comprise a first fund for paying a first payment amount portion of the one or more payment amount portion allotted to each first account of the at least one first account ([0089] and [0139]);
determining, using the processing device (FIG. 1A, item 150, and [0021] and [0026]), a first payment amount of the payment amount based on the identifying of the at least one first account, wherein the first payment amount comprises at least one first payment amount portion allotted to the at least one first account ([0089]);
dividing, using the processing device (FIG. 1A, item 150, and [0021] and [0026]), the first payment amount into at least one first payment amount portion based on the determining of the first payment amount ([0045]); and
allotting, using the processing device (FIG. 1A, item 150, and [0021] and [0026]), the at least one first payment amount portion to the at least one account based on the dividing of the first payment amount, wherein each account of the at least one account further comprises a fund for paying a first payment amount portion of the at least one first payment amount portion allotted to each account of the at least one account ([0044]-[0045]).
Campos discloses a system for payment via electronic wallet. It would have been obvious to one of ordinary skill in the art to include a system for payment via electronic wallet, as in Campos; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist the consumer in optimally matching a preferred financial instrument depending on the payment request, the vendor, and other parameters. The electronic transaction market is currently filled with many types of credit cards, debit cards, stored value cards, and loyalty cards, all of which may be offered by different issuers, vendors, and providers, with the consumer not knowing nor understanding what financial instrument is optimal to be used in a particular payment transaction.
Regarding claims 6 and 16, Gurunathan and Kohli disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, and Campos disclose the limitations of claims 3, 5, 13, and  15. Gurunathan further discloses the method of claim 5, wherein the dividing of the first payment amount into the at least one first payment amount portion comprises dividing the first payment amount into the at least one first payment amount portion for the at least one account based on the account fund sufficiency, wherein the at least one first payment amount portion corresponds to the account fund sufficiency of each account of the at least one account ([0038], [0059], [0068], and [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Qian et al (U. S. Patent Application Publication No. 20160300221 A1) – Digital Wallet-Based Transaction Method, Apparatus, and System
Qian recites a digital wallet-based transaction method. The method includes acquiring sales information of a target object, acquiring at least one payment solution for the target object, where when there are at least two target objects, the at least one payment solution is obtained after multiple types of valid preference information of the at least two target objects are crosswise combined, and the valid preference information is preference information that can be used when the target object is paid for using an account in a digital wallet of a user, and displaying the acquired at least one payment solution. According to the present disclosure, a payment solution is generated by crosswise combining multiple types of valid preference information of at least two target objects, thereby obtaining a payment solution that better meets a user demand, which considers user benefits and has strong practicability.   Qian not used as cited references better disclose the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915. The examiner can normally be reached on Monday-Friday 8:00 AM – 3:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692